Detailed Action
This office action is in response to the amendment filed on 08/22/2022.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 6-11, 15-16, 18-19, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fechtel et al. (Publication No.  US 2020/0280827, hereinafter referred as Fechtel) in view of Lee et al. (Publication No.  2018/0035398, hereinafter referred as Lee) and further in view of Nimbavikar et al. (Publication No.  2020/0112872, hereinafter referred as Nimbavikar).
	Regarding Claims 1 and 8, Fechtel discloses receiving, by a first connected vehicle, a signal that comprises quality of service data associated with a communications link used by the first connected vehicle and a second connected vehicle (A primary vehicular terminal device [first connected vehicle] receive a broadcast message [signal], from a neighboring vehicular terminal device [second connected vehicle],via a multi-radio communication link; see figure 4 numeral 402 & ¶ 0095. The broadcast message includes the measurement information indicative of a link quality [quality of service data] of the multi-radio communication link ; see figure 4 numeral 404 & ¶ 0096.); and 
Fechtel fails to disclose determining, based on the quality of service data, to perform an action by the first connected vehicle. However, in analogous art, Lee discloses the remote UE [vehicle] may measure a channel quality of the cell or one or more neighboring cells of the remote UE [vehicle]; see ¶ 0158. if channel quality [quality of service data] of the cell 2 is higher than or equal to the predetermined threshold, the remote UE may select [action] the cell 2 as synchronization reference cell; see ¶ 0159. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the synchronization mechanism in order to enable flexible use of frequency bands; see ¶ 0007.
Fechtel fails to disclose that the quality of service data comprises a packet error rate, and wherein the packet error rate includes the number of packets dropped due to overuse of the communications link. However, in analogous art, Nimbavikar discloses a PER, also referred to as a “packet error/loss rate”, of a QoS Class Identifiers (QCIs) [quality of service] may correspond to the maximum number of data packets that can be unsuccessfully delivered [number of packets dropped] via one or more delivery networks over the total number of data packets that are transmitted through the delivery network(s); see ¶ 0046. The unsuccessful delivery corresponds to packet error and/or loss; see ¶ 0046. The congestion level may be determined by various techniques, such as a Packet Error Rate (PER) of data packets transmitted through the resource(s); see ¶ 0086. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the PER mechanism in order to selectively enabling delivery of Quality of Service (QoS)-sensitive services over pooled resources; see ¶ 0009.

	Regarding Claims 2 and 11, Fechtel discloses that the signal is received from the second connected vehicle, and wherein the communications link is a vehicle-to-vehicle connection (A primary vehicular terminal device [first connected vehicle] receive a broadcast message [signal], from a neighboring vehicular terminal device [second connected vehicle],via a multi-radio communication link; see figure 4 numeral 402 & ¶ 0095. The multi-radio communication link is a V2V [vehicle-to-vehicle]; see figure 3 numeral 344/348 & ¶ 0091.).

	Regarding Claims 5 and 15, Fechtel discloses that the signal is received from a roadside infrastructure device or a cellular network (The broadcast message from a communication device other than a neighboring vehicle, for example, a communication device associated with a base station [cellular network] or an RSU [infrastructure device]; see ¶ 0095.), and
 wherein the communications link is a vehicle-to-infrastructure connection between the first connected vehicle and an infrastructure device (The communication scenario is multi-link connectivity for V2I/V2N links; see figure 3 numeral 342.).

	Regarding Claims 6 and 19, Fechtel fails to disclose that the quality of service data comprises any of, an inter-packet delay for packets, a hearing range, a number of messages or signals occurring on the communications link, a number of connected vehicles using the communications link, an available bandwidth of a communications link, or any combinations thereof. However, in analogous art, Nimbavikar discloses a PER, also referred to as a “packet error/loss rate”, of a QoS Class Identifiers (QCIs) [quality of service] may correspond to the maximum number of data packets [number of message] that can be unsuccessfully delivered [number of packets dropped] via one or more delivery networks over the total number of data packets [number of messages] that are transmitted through the delivery network(s); see ¶ 0046. The unsuccessful delivery corresponds to packet error and/or loss; see ¶ 0046. The congestion level may be determined by various techniques, such as a Packet Error Rate (PER) of data packets transmitted through the resource(s); see ¶ 0086. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the PER mechanism in order to selectively enabling delivery of Quality of Service (QoS)-sensitive services over pooled resources; see ¶ 0009.


Regarding Claim 7, Fechtel fails to disclose determining to perform the action comprises comparing the quality of service data to a threshold value. However, in analogous art, Lee discloses the remote UE [vehicle] may measure a channel quality of the cell or one or more neighboring cells of the remote UE [vehicle]; see ¶ 0158. if channel quality [quality of service data] of the cell 2 is higher than or equal to the predetermined threshold, the remote UE may select [action] the cell 2 as synchronization reference cell; see ¶ 0159. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the synchronization mechanism in order to enable flexible use of frequency bands; see ¶ 0007.

Regarding Claim 9, Fechtel discloses that the processor is further configured to determine a quality of service metric from the quality of service data (The broadcast message includes the measurement information indicative of a link quality [quality of service data] of the multi-radio communication link ; see figure 4 numeral 404 & ¶ 0096. The link quality of the multi-radio communication link by tracking one or more packet errors associated with the broadcast message, for example, error occurring when decoding a packet of a received broadcast message; see ¶ 0096.).

	Regarding Claim 10, Fechtel fails to disclose that when the quality of service metric does not meet or exceed a threshold value, the processor is further configured to: select a second communications link having a quality of service metric that does not meet or exceed the threshold value; and perform the action using the second communications link. However, in analogous art, Lee discloses the remote UE [vehicle] may measure a channel quality of the cell or one or more neighboring cells of the remote UE; see ¶ 0158. if channel quality of the cell 2 of the remote UE is less [does not meet] than the provided predetermined threshold, the remote UE may select other cell [second communication link] as synchronization reference cell; see ¶ 0159.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the synchronization mechanism in order to enable flexible use of frequency bands; see ¶ 0007.

	Regarding Claim 16, Fechtel discloses transmitting a request for a quality of service metric of a first communications link (This measurement information may be broadcast on request from devices; see ¶ 0116.); 
receiving a signal that comprises the quality of service metric of the first communications link (A primary vehicular terminal device [first connected vehicle] receive a broadcast message [signal], from a neighboring vehicular terminal device [second connected vehicle],via a multi-radio communication link; see figure 4 numeral 402 & ¶ 0095. The broadcast message includes the measurement information indicative of a link quality [quality of service data] of the multi-radio communication link ; see figure 4 numeral 404 & ¶ 0096.); 
Fechtel fails to disclose determining when the first communications link can be used based on the quality of service metric; and executing or declining an action by a first connected vehicle when the first communications link can be used. However, in analogous art, Lee discloses the remote UE [vehicle] may measure a channel quality of the cell or one or more neighboring cells of the remote UE [vehicle]; see ¶ 0158. if channel quality [quality of service data] of the cell 2 is higher than or equal to the predetermined threshold, the remote UE may select [action] the cell 2 as synchronization reference cell; see ¶ 0159. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the synchronization mechanism in order to enable flexible use of frequency bands; see ¶ 0007.
Fechtel fails to disclose that the quality of service data comprises a packet error rate, and wherein the packet error rate includes the number of packets dropped due to overuse of the communications link. However, in analogous art, Nimbavikar discloses a PER, also referred to as a “packet error/loss rate”, of a QoS Class Identifiers (QCIs) [quality of service] may correspond to the maximum number of data packets that can be unsuccessfully delivered [number of packets dropped] via one or more delivery networks over the total number of data packets that are transmitted through the delivery network(s); see ¶ 0046. The unsuccessful delivery corresponds to packet error and/or loss; see ¶ 0046. The congestion level may be determined by various techniques, such as a Packet Error Rate (PER) of data packets transmitted through the resource(s); see ¶ 0086. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the PER mechanism in order to selectively enabling delivery of Quality of Service (QoS)-sensitive services over pooled resources; see ¶ 0009.




Regarding Claim 18, Fechtel discloses that the first communications link comprises a vehicle-to-vehicle communication link (A primary vehicular terminal device [first connected vehicle] receive a broadcast message [signal], from a neighboring vehicular terminal device [second connected vehicle],via a multi-radio communication link; see figure 4 numeral 402 & ¶ 0095. The multi-radio communication link is a V2V [vehicle-to-vehicle]; see figure 3 numeral 344/348 & ¶ 0091.).

Regarding Claim 20, Fechtel fails to disclose “determining …; selecting …; and performing …”. However, in analogous art, Lee discloses the determining that the first communications link cannot be used based on the quality of service metric (if channel quality of the cell 2 of the remote UE is less [does not meet] than the provided predetermined threshold; see ¶ 0159).
selecting a second communications link having a quality of service metric that can be used based on a quality of service metric of the second communications link (the remote UE may select other cell [second communication link] as synchronization reference cell; see ¶ 0159.  ); and
performing the action using the second communications link (After selecting the synchronization reference cell, the remote UE may perform synchronization to the indicated cell when transmitting sidelink communication; see ¶ 0160.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the synchronization mechanism in order to enable flexible use of frequency bands; see ¶ 0007.



Claims 3-4, 12-14, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fechtel, Lee, Nimbavikar, and further in view of Reimann et al. (Publication No.  US 2021/0306837, hereinafter referred as Reimann).
	Regarding Claims 3 and 12, Fechtel fails to disclose that the signal comprises at least one of a velocity, a location, or a direction of travel of the second connected vehicle. However, in analogous art, Reimann discloses Cooperative Awareness Message (CAM) messages usually comprise an identifier, a location, and a current traveling direction of a transportation vehicle; see ¶ 0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel broadcast message with the CAM message in order to reduce traffic on radio links that are utilized for V2X and V2V communication and at the same time provide reliable information on emergencies or hazards; see ¶ 0020.

	Regarding Claim 4 and 14, Fechtel fails to disclose determining a time frame and a distance within which a coordinated action is performed by the first connected vehicle. However, in analogous art, Reimann discloses a second transportation vehicle may transmit a CAM message comprising information on an expected geolocation [distance] and future timestamp [time frame]; see ¶ 0052. The first transportation vehicle receives the CAM message and uses the information to selectively transmit [coordinated action] a second message, in case the second transportation vehicle will not arrive at (or in predefined proximity to) a geolocation; see ¶ 0053.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel V2V process with the selective transmission of the second message. Thereby redundant or unnecessary transmissions are further avoided and communication channel congestion is limited; see ¶ 0053.

	Regarding Claim 13, Fechtel fails to disclose that the action to be executed by the first connected vehicle comprises a coordinated action performed by the first connected vehicle with the second connected vehicle. However, in analogous art, Reimann discloses a second transportation vehicle may transmit a CAM message comprising information on an expected geolocation [distance] and future timestamp [time frame]; see ¶ 0052. The first transportation vehicle receives the CAM message and uses the information to selectively transmit [coordinated action] a second message, in case the second transportation vehicle will not arrive at (or in predefined proximity to) a geolocation; see ¶ 0053.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel V2V process with the selective transmission of the second message. Thereby redundant or unnecessary transmissions are further avoided and communication channel congestion is limited; see ¶ 0053.

	Regarding Claim 17, Fechtel fails to disclose that the action comprises a coordinated action performed by the first connected vehicle with a second connected vehicle. However, in analogous art, Reimann discloses a second transportation vehicle may transmit a CAM message comprising information on an expected geolocation [distance] and future timestamp [time frame]; see ¶ 0052. The first transportation vehicle receives the CAM message and uses the information to selectively transmit [coordinated action] a second message, in case the second transportation vehicle will not arrive at (or in predefined proximity to) a geolocation; see ¶ 0053.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fechtel V2V process with the selective transmission of the second message. Thereby redundant or unnecessary transmissions are further avoided and communication channel congestion is limited; see ¶ 0053.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jones et al. (US 2022/0201783) The prior art discloses a PER (also referred to as a “packet error loss rate”) of a QCI may correspond to the maximum number of data packets (of a corresponding service type) that can be unsuccessfully delivered via one or more delivery networks over the total number of data packets (of the corresponding service type) that are transmitted through the delivery network(s); see ¶ 0031. The PER of the QCI may correspond to the sensitivity of the QoS of the corresponding services to packet errors and/or loss; see ¶ 0031. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472